DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation "the first protrusion and the second protrusion" in line 2-3.  Claim 1 does not recite “a first/second protrusion portion”. There is insufficient antecedent basis for this limitation in the claim. Appropriate correction/clarification is required. For the purpose of examination, the above limitation will be interpreted as “the first outer conductor and the second outer conductor”.
Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 5-6, and 8-20 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Mai et al (PG-PUB US 2015/0091442).
Regarding claim 1, Mai et al disclose a microwave plasma generator (ABSTRACT). The apparatus comprises
(1) a microwave incoupling device 29 having (i) an inner conductor 4, (ii) at least two outer conductors 6 /plasma electrodes 8, wherein each outer conductor 6/plasma electrode 8 having an end portion is coaxial to the inner conductor 4 and the two end portions of the respective outer conductor 6/plasma electrodes 8 face each other with a separated distance (i.e. a coaxial waveguide which includes…, wherein the first end portion…and the second end portion… face each other in non-contacting manner,  Figure 1, paragraphs [0049] – [0051]);
(2) a microwave generating device coupled to the microwave incoupling device 29 for generating microwave (paragraph [0048]);  
(3) a chamber 2 provided outside of the outer conductors 6/plasma electrodes 8, forming a flow path between the chamber 2 and the outer conductor 6/plasma electrode 8 (i.e. an outside tube…, Figure 1, paragraphs [0049]-[0051]); and 
(4) a microwave plasma 9 formed in a region between the two end portions of the outer conductor 6/plasma electrode 8 (i.e. a plasma generation region…, wherein the plasma generation region… extending along… the first end portion … and the second end portion…, Figure 1, paragraph [0052]).
It should be noted that the limitation of  “a liquid flows” is a recitation for intended use. A recitation with respect to the manner in which a claimed apparatus is intended to employed does not differentiate the claimed apparatus from a prior art if the prior art teaches all the structural limitations of the claim (see MPEP 2114).
Moreover, “a liquid” is material worked upon the device. It has been held that material worked upon a device does not limit the apparatus claim from the prior art (MPEP 2115). Furthermore, the space/flow path between the chamber 2 and the outer conductors 6 is fully capable of flowing a liquid.  
Regarding claim 5, Mai teaches that a dielectric tube 5 is provided, extending inwardly along the region between the two end portions of the outer conductor 6/plasma electrode 8 (Figure 1, paragraph [0049]).
Regarding claim 6,  Mai teaches that the dielectric tube 5 extends toward to the inner conductor 4 (Figure 1, paragraph [0049]).
Regarding claim 8, Mai teaches that the microwave incoupling device 29 has a linear dimension parallelly extending along the chamber 2 (Figure 1, paragraph [0045]).
Regarding claim 9, Mai teaches that the opening/space between the outer conductors 6/plasma electrodes 8 may be varied (paragraphs [0029] & [0053]). Furthermore, it has been held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device (MPEP 2144). Moreover, the instant specification does not provide criticality regarding the width of slit.
Regarding claim 10, Mai teaches that the outer conductors 6/plasma electrodes 8 have annular/tubular/cylindrical shape (Figures 1 & 5).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Mai et al (PG-PUB US 2015/0091442) as applied to claim 1 above, and further in view of Liehr (U.S. 6,194,835).
 Regarding claim 2, Mai teaches that shape of the opening may be varied (paragraphs [0029] & [0053]), but does not teach protruding portions on the outer conductor 6/plasma electrode 8. However, Liehr disclose a microwave plasma generator (ABSTRACT). Liehr teaches that a coaxial waveguide comprises an inner conductor 4 and outer conductors 12/13 (Figure 1, col. 3, line 42-45). Liehr further indicates that the conductor having sharp edge/protrusion can produce higher field intensity of plasma (col. 4, line 15-25). Therefore, it would be obvious for one having ordinary skill in the art to include sharp edge/protrusion on the outer conductor as suggested by Liehr in order to raise field intensity within the device of Mai with reasonable expectation of success.
 Claims 3, 4, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Mai et al (PG-PUB US 2015/0091442) as applied to claim 1 above, and further in view of Kimura et al (U.S. 5,611,864).
Regarding claims 3 and 4, Mai teaches that shape of the opening may be varied (paragraphs [0029] & [0053]), but does not teach the outer conductor/plasma electrode having sloping portion.. However, Kimura et al disclose a microwave plasma generator (ABSTRACT). Kimura teaches that the device comprises a coaxial waveguide 7 including an inner conductor 6a and an outer conductor 6b, wherein the conductors have door-knob shape having a tapered/sloping portion (Figure 1, col. 6, line 13-16). The teaching of Kimura shows that the outer conductor having a sloping portion is an equivalent configuration for the coaxial waveguide in a microwave plasma generator. Therefore, utilizing the outer conductors having sloping portion is within ordinary skill in the art because it is an art-recognized equivalent.
 Regarding claim 7, Mai does not teach a plunger.. However, Kimura et al disclose a microwave plasma generator (ABSTRACT). Kimura teaches that the device comprises a coaxial waveguide 31 including an inner conductor 31a and an outer conductor 31b, wherein a plunger 34 is provided between the conductors for reflecting microwave (Figure 13, col. 13, line 40-42). Therefore, it would be obvious for one having ordinary skill in the art to include a plunger between the conductors as suggested by Kimura in order to reflect microwave within the device of Mai.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Mai et al (PG-PUB US 2015/0091442) as applied to claim 1 above.
Regarding claim 9, Mai teaches that the size of opening/space between the outer conductors 6/plasma electrodes 8 may be varied (paragraphs [0029] & [0053]). Since the opening affects the performance of the device, one having ordinary skill in the art would have realized to optimize the size of opening in order to achieve better treatment within the device of Mai. Furthermore, it has been held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device (MPEP 2144). Moreover, the instant specification does not provide criticality regarding the width of slit.
Conclusion
Claims 1-10 are rejected.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIUYU TAI whose telephone number is (571)270-1855. The examiner can normally be reached Mon.-Fri. 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on 571-272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIUYU TAI/Primary Examiner, Art Unit 1795